internal_revenue_service number release date index number ------------------------- --------------------------------------- ----------------------- ty ------- legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no ---------------- telephone number ---------------------- refer reply to cc intl b02 plr-108239-18 date date ----------------------- taxpayer ------------------------------------------------------- fc country x year year accounting firm accountant y ------------------------- ------------ ------- ------- ---------------------------------- ---------------------- dear --------------- this is in response to a letter submitted on behalf of taxpayer by his authorized representative requesting the consent of the commissioner of the internal_revenue_service commissioner to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code the code and sec_1_1295-3 with respect to taxpayer’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by his authorized representative and accompanied by a penalty of perjury statement executed by the appropriate parties while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer at all relevant times was a u s resident for u s federal_income_tax purposes in year taxpayer was one of the initial investors of fc a non-publicly plr-108239-18 traded country x corporation taxpayer was unaware that fc was a passive_foreign_investment_company pfic as defined in sec_1297 of the code during the relevant years taxpayer engaged the services of accounting firm for tax services relating to the preparation of taxpayer’s federal_income_tax returns accountant y with accounting firm was competent to render international tax_advice including with respect to taxpayer’s investment in fc however accountant y was unaware that fc was a pfic and thus did not advise taxpayer of the consequences of making or failing to make a qef election with respect to fc in year taxpayer became aware of the pfic status of fc and took steps to take corrective action taxpayer submitted affidavits signed under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date taxpayer represents that in all of the relevant years i fc was not identified as pfic and ii taxpayer did not receive any advice regarding the availability of a qef election with respect to his investment in fc taxpayer represents that as of the date of the request for this ruling the pfic status of fc had not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner to make a qef election retroactive to year for fc under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if plr-108239-18 the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a qef election retroactive to year for fc provided that taxpayer complies with the rules under sec_1 g regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative plr-108239-18 a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely kristine a crabtree senior technical reviewer branch international cc
